Citation Nr: 1733588	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-25 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an initial rating in excess of 20 percent for a mechanical back strain.

4.  Entitlement to an initial rating in excess of 10 percent for iliotibial band syndrome of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for iliotibial band syndrome of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The decision below addresses the Veteran's bilateral hearing loss claim.  The issues of entitlement to service connection for a sleep disorder, an initial rating in excess of 20 percent for a mechanical back strain, and initial ratings in excess of 10 percent for iliotibial band syndrome of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his bilateral hearing loss, which he contends began in service and has been recurrent since that time.  Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a present disability the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

All three elements of service connection are established by the competent and credible lay and medical evidence of record.  The Veteran reported he experienced the onset of hearing loss in July 1978 on his March 2010 Application for Compensation form.  The Veteran is competent to report his hearing loss symptoms and the Board finds his report credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the service treatment records (STRs) contain several audiological tests showing bilateral hearing loss.  The Board notes that the VA examiners offered opinions in June and August 2010 in which the examiners concluded that the Veteran's hearing loss was due to a pre-existing condition.  However, there is no entrance examination of record for the Veteran and, as such, the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 21 (2016) (holding that where the degree of hearing loss noted on a veteran's entrance medical examination does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran is entitled to the presumption of soundness); 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b), 3.385 (2016).  The Board finds that, although the VA examiners opined that the Veteran's bilateral hearing loss was not related to service, given his competent and credible report of hearing loss since service, which is corroborated by the service treatment records, which show bilateral hearing loss disability during and since service, service connection for bilateral hearing loss is warranted.

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Records

As an initial matter, the Board notes that remand is required to associate relevant records with the file.  In this regard, the Veteran's service treatment records (STRs) associated with the file do not contain an entrance examination.  As it appears that all of his STRs are not in the file, the RO should attempted to locate additional STRs for the Veteran on remand.  In addition, the Veteran indicated that relevant private treatment records were located at The Austin Diagnostics Clinic and provided authorization for the RO to obtain them in August 2010.  However, the RO did not request these records until June 2012, at which time the clinic advised the RO that the authorization was out of date.  On appeal, the RO should request the Veteran provide an updated authorization to obtain these records and thereafter associate these records with the file.  In addition, while on remand, updated VA treatment records should also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992)  Furthermore, the RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Sleep Disorder

The Veteran reported on his March 2010 Application for Compensation form that he has a sleep disorder which began in October 1980.  Private treatment records associated with the record in June 2012 show that the Veteran underwent a sleep study in February 2010.  The physician noted impressions of upper airway resistance syndrome, obstructive sleep apnea, pathological sleepiness, abbreviated REM latency, poor sleep efficiency, paucity of restorative stage N3 sleep, and fragmented sleep architecture.  However, the Veteran has not been afforded a VA examination or opinion addressing this claim.  In view of the evidence, the Board finds it necessary to remand the claim for a VA examination and medical opinion to identify all of the Veteran's current sleep disorders and determine whether they are caused or related to his service.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Mechanical Back Strain and Iliotibial Band Syndrome of the Right and Left Knees

The Veteran seeks higher initial ratings for his service-connected back, right knee, and left knee disabilities.  He maintains that his symptoms are not correctly compensated by the ratings initially assigned for these disabilities.

The Veteran was afforded VA examinations in regard to his back disability in October 2010, November 2011, March 2014, and January 2015.  In addition the record reflects he was afforded VA examinations in regard to his bilateral knee disabilities in October 2010, November 2011, May 2014, and March 2015.  However, these examination reports are not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Thus, the Veteran should be afforded new VA examinations to assess the severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2015 to the present.

2.  Obtain all service treatment records not already associated with the file, to specifically include the Veteran's entrance examination, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization and consent to release all treatment records from The Austin Diagnostics Clinic to VA.  The Veteran should be informed that, in the alternative, he may obtain and submit the records himself.  Upon receipt of the authorization, take appropriate action to contact the provider and request the Veteran's complete records.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service sleep disorder symptoms and of the nature, extent, and severity of his mechanical back strain and his right and left knee disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After completing the records development indicated above, afford the Veteran a VA examination from an appropriate examiner to determine the nature and etiology of any sleep disorders present since March 2010.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Please identify all sleep disorders present since March 2010. 

b.  For each diagnosed sleep disorder, is it at least as likely as not that the condition first manifested during service or is otherwise related to service?

Please note that the Veteran is competent to report symptoms and that his reports must be taken into account in formulating the requested opinions.  

A rationale for all opinions expressed should be provided.

6.  After completing the records development indicated above, afford the Veteran a VA examination from an appropriate examiner for the purpose of determining the severity of his mechanical back strain.  The entire claims file should be reviewed by the examiner.  The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should further comment as to the nature and severity of all associated neurologic abnormalities, to include the Veteran's service-connected bilateral lower extremity radiculopathy.

A rationale for all opinions expressed should be provided.

7.  After completing the records development indicated above, afford the Veteran a VA examination from an appropriate examiner for the purpose of determining the severity of his service-connected right and left knee disabilities.  The entire claims file should be reviewed by the examiner.  All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a.  Report active and passive range of motion findings for the right and left knees in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

b.  State whether there is any objective evidence of pain on active and passive range of motion of the right and left knees in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c.  State whether there is any incoordination, weakened movement and excess fatigability on use of the right and left knees; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.

d.  State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the right and left knees; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible.

e.  Describe any other symptoms of the right and left knees, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.

A rationale for all opinions expressed should be provided.

8.  After completion of the foregoing, readjudicate the remanded claims.  If any benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


